Citation Nr: 1413970	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-42 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for polyostotic fibrous dysplasia, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for a neck condition.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to August 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, declining to reopen the claim of entitlement to service connection for polyostotic fibrous dysplasia and denying the claim of entitlement to service connection for a neck condition.  

In February 2011, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

In addition to the Veteran's physical claims file, electronic paperless files (Virtual VA and the Veterans Benefits Management System (VBMS)) are also associated with this claim.  A review of these systems reveals evidence that is merely duplicative of that already associated with the physical claims file.  

The issues of entitlement to service connection for polyostotic fibrous dysplasia and a neck condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The October 1979 rating decision declining to reopen the claim of entitlement to service connection for polyostotic fibrous dysplasia was not appealed and is final.  

2.  Evidence received since the October 1979 rating decision is new and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for polyostotic fibrous dysplasia, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 1979 rating decision declining to reopen the Veteran's claim of entitlement to service connection for polyostotic fibrous dysplasia is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  New and material evidence has been received and the claim of entitlement to service connection for polyostotic fibrous dysplasia is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, by reopening the claim of entitlement to service connection for polyostotic fibrous dysplasia, the Board is granting in full this aspect of the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations - New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

The Veteran's claim of entitlement to service connection for polyostotic fibrous dysplasia was previously denied in an October 1979 rating decision.  The claim was denied because the evidence reflected that this condition existed prior to service and there was no aggravation of this condition due to service.  Therefore, for the evidence to be material in this case, it must address this unestablished fact, or, at least trigger VA's duty to assist.  

With that having been said, the Board finds that evidence submitted since October 1979 is both new and material.  The record now contains a private medical opinion dated January 2010, finding that the Veteran's polyostotic fibrous dysplasia was in fact aggravated by an in-service injury.  There is also a private medical opinion received in August 2011 from a different physician echoing this conclusion.  As this new evidence directly addresses the rationale for why the Veteran's claim was previously denied, it is material.  The claim of entitlement to service connection for polyostotic fibrous dysplasia is reopened.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for polyostotic fibrous dysplasia is reopened.  


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As an initial matter, the Board notes that the Veteran reported receiving Social Security benefits during his August 2010 VA examination.  There is no indication that any records have been requested or obtained from SSA.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (providing that where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  

In addition, the record contains a number of contradictory medical opinions.  According to a statement dated January 2010 from a physician with the initials T. M. B., the Veteran's polyostotic fibrous dysplasia was aggravated by an injury sustained while in the Air Force.  Dr. B provided no rationale in support of this opinion.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

A VA examination was subsequently performed in August 2010.  According to the examiner, there was no medical basis to support the previously noted medical opinion.  The examiner explained that polyostotic fibrous dysplasia was already well-established in 1979, and subsequent to the reported neck injury, the Veteran remained very active and continued with competitive sports despite being advised against doing so.  

Contrary to the VA examiner's opinion, an opinion from another private physician (C. T. B.) was provided in August 2011, suggesting that, as a result of a number of fractures sustained during military service, the Veteran's condition was aggravated, contributing to his current pain symptoms.  Again, no rationale was provided in support of this opinion.  

In light of the new opinion of Dr. C. T. B., the Board finds that the claims file should be returned to the physician that examined the Veteran in August 2010 for an addendum.  A new examination is not required unless deemed necessary by the examining physician.  

Furthermore, the most recent record of VA medical treatment is dated November 2009.  Records prepared since this time should be obtained and associated with the Veteran's claims file.  

Finally, the evidence of record suggests that the Veteran's claimed neck condition may be secondary to his polyostotic fibrous dysplasia.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.  

Accordingly, the case is REMANDED for the following action:

1.  Records of VA treatment prepared since November 2009 should be obtained and associated with the Veteran's claims file, either physically or electronically.  

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran's claims file and a copy of this remand should then be forwarded to the examiner that examined him in August 2010.  A new examination is not required unless deemed necessary by the examiner.  The examiner is asked to review all of the evidence of record, including the positive etiological opinions of January 2010 and August 2011, and opine as to whether there is clear and unmistakable evidence demonstrating that the Veteran's preexisting polyostotic fibrous dysplasia was not aggravated as a result of military service or any injury sustained during service.  

A complete rationale must be provided for all opinions offered, and the examiner should explain in detail the reasons in favor of or against the January 2010 and August 2011 positive opinions.  

If an opinion cannot be offered without resort to mere speculation, the examiner should fully explain why this is the case.  

4.  The RO/AMC should then carefully review the medical examination reports obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

5.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issues on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


